Exhibit 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER We, David Natan, Chief Executive Officer, and Jason Williams, Chief Financial Officer, in connection with the annual report on Form10-K of ForceField Energy Inc. for the fiscal year ended December 31, 2013 (the “Report”), hereby certify in accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of ForceField Energy Inc. Date: April 15, 2014 By: /s/DAVID NATAN David Natan Chief Executive Officer Date: April 15, 2014 By: /s/Jason Williams Jason Williams Chief Financial Officer
